          Case 3:20-cv-01771-LL Document 8 Filed 11/16/20 PageID.24 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   PATRICIA R.,                                         Case No.: 20cv1771-LL
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   FOR LEAVE TO PROCEED IN
                                                          FORMA PAUPERIS AND
14   ANDREW SAUL, Commissioner of
                                                          DISMISSING COMPLAINT
     Social Security,
15                                                        WITHOUT PREJUDICE
                                       Defendant.
16
                                                          [ECF No. 7]
17
18          Currently before the Court is Plaintiff’s renewed application for leave to proceed in
19   forma pauperis (“IFP”). ECF No. 7. In this action, Plaintiff is seeking reversal or remand
20   of the final decision of the Commissioner of Social Security (“Commissioner”) that denied
21   Plaintiff’s claim for disability insurance benefits and supplemental security income. ECF
22   No. 1. For the reasons set forth below, the Court GRANTS Plaintiff’s renewed application
23   for leave to proceed IFP, but DISMISSES WITHOUT PREJUDICE the complaint.
24          All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
27   the entire fee only if he or she is granted leave to proceed IFP pursuant to
28   28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A

                                                      1
                                                                                         20cv1771-LL
         Case 3:20-cv-01771-LL Document 8 Filed 11/16/20 PageID.25 Page 2 of 4



1    federal court may authorize the commencement of an action without the prepayment of
2    fees if the party submits an affidavit, including a statement of assets, showing that he or
3    she is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
4          The determination of indigency falls within the district court’s discretion. California
5    Men's Colony, Unit II Men's Advisory Council v. Rowland, 939 F.2d 854, 858
6    (9th Cir. 1991), rev'd on other grounds, Rowland v. California Men's Colony, Unit II Men's
7    Advisory Council, 506 U.S. 194 (1993) (“Section 1915 typically requires the reviewing
8    court to exercise its sound discretion in determining whether the affiant has satisfied the
9    statute's requirement of indigency.”). It is well-settled that a party need not be completely
10   destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
11   (1948). “An affidavit in support of an IFP application is sufficient where it alleges that the
12   affiant cannot pay the court costs and still afford the necessities of life.” Escobedo v.
13   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at 339). However,
14   “the same even-handed care must be employed to assure that federal funds are not
15   squandered to underwrite, at public expense, either frivolous claims or the remonstrances
16   of a suitor who is financially able, in whole or in material part, to pull his own oar.”
17   Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). Finally, the facts as to the
18   litigant’s indigency must be stated “with some particularity, definiteness and certainty.”
19   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citation omitted).
20         Here, Plaintiff submitted an affidavit indicating that her sole source of income is
21   from public assistance in the amount of $190 a month. ECF No. 7 at 1–2. Plaintiff attests
22   that she has no assets or savings. Id. at 2-4. Based on the above, the Court concludes that
23   Plaintiff’s application demonstrates she is unable to pay the requisite fees and costs.
24   Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
25         The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
26   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
27   may be granted,” or “seeks monetary relief against a defendant who is immune from such
28   relief.” 28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845, 845

                                                    2
                                                                                         20cv1771-LL
         Case 3:20-cv-01771-LL Document 8 Filed 11/16/20 PageID.26 Page 3 of 4



1    (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
2    prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that
3    “section 1915(e) not only permits but requires a district court to dismiss an in forma
4    pauperis complaint that fails to state a claim”).
5          All complaints must contain a “short and plain statement of the claim showing that
6    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
7    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
8    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
9    (citation omitted). In Social Security appeals, judges in this circuit have found that a
10   complaint challenging the denial of benefits must contain the following basic requirements
11   to satisfy the Court’s screening:
12        First, the plaintiff must establish that [s]he has exhausted her administrative
          remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
13
          commenced within sixty days after notice of a final decision. Second, the
14        complaint must indicate the judicial district in which the plaintiff resides.
          Third, the complaint must state the nature of the plaintiff's disability and when
15
          the plaintiff claims she became disabled. Fourth, the complaint must contain
16        a plain, short, and concise statement identifying the nature of the plaintiff's
          disagreement with the determination made by the Social Security
17
          Administration and show that the plaintiff is entitled to relief.
18   Montoya v. Colvin, No. 216CV00454RFBNJK, 2016 WL 890922, at                                   *2
19   (D. Nev. Mar. 8, 2016).
20         Here, Plaintiff appeals the Commissioner’s decision denying Plaintiff’s claim for
21   disability insurance benefits and supplemental security income. ECF No. 1. The Court
22   assumes that the nature of Plaintiff’s disability is what the administrative law judge
23   (“ALJ”) found to be medically determinable impairments—asthma, osteoarthritis, and
24   depression/anxiety—because that is the only description of the nature of Plaintiff’s
25   disability in the complaint. See id. at 2–3. However, Plaintiff fails to state when she became
26   disabled, stating only that Plaintiff “is, and at all times relevant to this action, disabled as
27   that term is defined in the Social Security Act.” Id. at 2. As set forth above, this omission
28   renders the complaint insufficient to survive the sua sponte screening required by

                                                     3
                                                                                           20cv1771-LL
         Case 3:20-cv-01771-LL Document 8 Filed 11/16/20 PageID.27 Page 4 of 4



1    28 U.S.C. § 1915(e)(2). See Montoya v. Colvin, 2016 WL 890922, at *2. Accordingly, the
2    Court    DISMISSES       WITHOUT        PREJUDICE     Plaintiff’s   complaint.    Plaintiff
3    MAY FILE an amended complaint on or before December 4, 2020. Should Plaintiff fail
4    to file an amended complaint within the time provided, the Court may enter a final order
5    dismissing this civil action with prejudice.
6            IT IS SO ORDERED.
7    Dated: November 16, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                      20cv1771-LL
